DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to an application for letters patent filed on 24 August 2020. Claims 1-20 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/24/2020 was filed before the mailing date of the first office action on.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10812377. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application is arguably broader than the claims of patent number “377”. Furthermore, the claims of the instant application incorporates the limitation  “rules for processing traffic in a session for communications for a user equipment (UE) based on policy data associated with a subscription or an application of the UE” and patent number “377” added the limitation of “selecting a segment route (SR) path and an identity of a virtual network according to the security group of the UE”. 



Patent Number: 10812377
See exemplary claim 1
1. A method comprising: at a router node configured to connect in a transport network used by a mobile network, receiving via a base station a message from a user equipment (UE) associated with a security group;
 selecting a segment route (SR) path and an identity of a virtual network according to the security group of the UE, the SR path being one of a plurality of SR paths in a transport network between the base station and a user plane (UP) entity and defined at least in part by one or more segment IDs (SIDs);
 populating an SR header of the message with one or more SIDs of the SR path and including the identity of the virtual network associated with the security group; 
and forwarding the message having the populated SR header to the UP entity via the SR path according to the one or more SIDs. 
 
2. The method of claim 1, wherein the forwarding comprises: forwarding to the UP entity that is configured to receive the message, extract from the populated SR header of the message the identity of the virtual network, populate an L2 header of a corresponding message with the extracted identity of the virtual network, and forward the corresponding message to a data network. 
 
3. The method of claim 1, wherein the identity of the virtual network comprises a virtual extensible local area network (VXLAN) network identifier (VNI) associated with a VXLAN of a data center. 
 
4. The method of claim 1, further comprising: receiving a message to indicate selection of the SR path and the identity of the virtual network, wherein the selection is based on policy data including an identity of the security group of the UE. 
 
5. The method of claim 1, further comprising: participating in a procedure for being provisioned with the SR path and the identity of the virtual network based on an identity of the security group. 
 

 
7. A method comprising: obtaining an identity of a security group associated with one or more user equipments (UEs) operative in a mobile network; selecting, based on the identity of the security group, a segment route (SR) path for session communications in the mobile network for the one or more UEs, the SR path being one of a plurality of SR paths in a transport network used by the mobile network and defined at least in part by one or more segment IDs (SIDs); and causing the selected SR path to be provisioned for use in one or more routers of the transport network of the mobile network, such that Internet Protocol (IP) messages communicated for the one or more UEs in the mobile network are forwarded via the selected SR path associated with the security group. 
 
8. The method of claim 7, wherein causing the selected SR path to be provisioned comprises: causing the selected SR path to be provisioned for use in the one or more routers which are configured to receive the IP messages and populate an SR header of each of the IP messages with the one or more SIDs of the selected SR path, for forwarding the IP messages via the selected SR path associated with the security group. 
 
9. The method of claim 7, further comprising: receiving a message which indicates a request for creating a session for one of the one or more UEs; and in response to receiving the message, requesting and receiving policy data associated with the session, the policy data indicating the identity of the security group associated with the one or more UEs. 
 
10. The method of claim 7, wherein the selected SR path is for exclusive use for the one or more UEs of the security group. 
 
11. The method of claim 7, wherein the selected SR path is one of the plurality of SR paths between a base station and a user plane (UP) entity of the mobile network. 
 
12. The method of claim 7, further comprising: obtaining an identity of a virtual network based on the identity of the security group, the identity of the virtual network being associated with a tunnel of a plurality of tunnels configurable in the transport network used by the mobile network; and causing the identity of the virtual network to be provisioned in the one or more routers of the transport network used by 
 
13. The method of claim 12, wherein the identity of the virtual network comprises a virtual extensible local area network (VXLAN) network identifier (VNI) associated with a VXLAN. 
 
14. The method of claim 7, wherein the identity comprises a first identity, the security group comprises a first security group associated with one or more first UEs, the selected SR path comprises a first selected SR path, and the one or more SIDs comprise one or more first SIDs, the method further comprising: obtaining a second identity of a second security group associated with one or more second UEs operative in the mobile network; selecting, based on the second identity of the second security group, a second SR path for session communications in the mobile network for the one or more second UEs, the second SR path being one of the plurality of SR paths in the transport network used by the mobile network and defined at least in part by one or more second SIDs; and causing the selected second SR path to be provisioned in the one or more routers of the transport network used by the mobile network, such that IP messages communicated for the one or more second UEs in the mobile network are forwarded via the selected second SR path associated with the second security group. 
 
15. The method of claim 7, which is performed by a control plane (CP) entity for session management. 
 
16. A method comprising: obtaining an identity of a security group associated with one or more user equipments (UEs) operative in a mobile network; selecting, based on the identity of the security group, a segment route (SR) path for session communications in the mobile network for the one or more UEs, the SR path being one of a plurality of SR paths in a transport network used by the mobile network and defined at least in part by one or more segment IDs (SIDs); obtain an identity of a virtual network associated with the security group, the identity of the virtual network being associated with a tunnel of a plurality of tunnels configurable in the transport network used by the mobile network; and causing the identity of the virtual network to be provisioned in association with the selected SR path in one or more routers of the transport network used by the mobile network, such that Internet Protocol (IP) messages communicated for the one or more UEs in the mobile network are forwarded via the selected SR path associated with the security group and subsequently via the tunnel associated with the virtual network. 
 

 
18. The method of claim 16, wherein the selected SR path is one of the plurality of SR paths between a base station and a user plane (UP) entity of the mobile network. 
 
19. The method of claim 16, wherein the identity of the virtual network comprises a virtual extensible local area network (VXLAN) network identifier (VNI) associated with a VXLAN. 
 
20. The method of claim 16, which is performed by a control plane (CP) entity for session management, the method further comprising: receiving a message which indicates a request for creating a session for one of the one or more UEs; and in response to receiving the message, requesting and receiving policy data associated with the session, the policy data indicating the identity of the security group associated with the one or more UEs.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4, 6-9, 11-12, 14-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over  MATSUSHIMA SOFTBANK C FILSFILS M KOHNO P 1-22 CAMARILLO CISCO SYSTEMS S ET AL: "Segment Routing iPv6 for Mobile User Plane; draft-ietf-dmm-srv6-mobi le-uplane-02.txt", SEGMENT ROUTING IPV6 FOR MOBILE USER : PLANE; DRAFT-TETF-DMM-SRV6-MOBILE-UPLANE-02. TXT; INTERNET-DRAFT: DMM WORKING GROUP, INTERNET ENGINEERING TASK FORCE, TETF; STANDARDWORKINGDRAFT, INTERNET SOCIETY : (1S0C) 4, RUE DES FALAISES CH- 1205 GENEVA, SWITZER, i no. 2, 2 July 2018 (2018-07-02), pages 1-26, XPQ15127425, | [retrieved on 2018-07-02] abstract Section 5.3 figure 5.

 As per claim 1, Matsushima teaches a method comprising: at a router node configured for use in a mobile network, receiving a provisioning of one or more rules for processing traffic (the traffic is SR routed, see section 5.3.1)  in a session for communications for a user equipment (UE) based on policy data associated with a subscription or an application of the UE, the policy data indicating a group for shared access to resources of an enterprise network (see section 5.2.1 IPV4 private address space) 
receiving, from the UE, a message for communications in the session for the UE (UE sends packet, section 5.3.1.1); 
populating a header of the message with one or more segment IDs (SIDs) of a segment routing (SR) path associated with the group for shared access to resources of the enterprise network (push a new IPV6 header with its own SRH containing the SIDs, ibid);
 and causing the message to be forwarded via the SR path according to the one or more SIDs (nodes S1 and C1 perform their related Endpoint functionality and forward, see section 5.3.1.1; fig 5). 
Matsushima teaches IPV4 private address which implies a private network. However, Matsushima does not expressly state or discuss enterprise private network (EPN). One skill artisan at the effective filing date of the invention would use EPN into Matsushima’s system to share resources and to enhance the system security.As per claim 2, Matsushima implicitly the method of claim 1, wherein the policy data indicating the group for shared access to resources of the enterprise private network includes an identity of the group for shared access to resources of the enterprise private network (see section 5.2.1, 5.3.1; see claim 1 motivation; it must be noted as well that sharing access involves sharing device identity to enable communication with different types of entities). As per claim 4, Matsushima teaches the method of claim 1, further comprising: populating the header of the message with an identity of a virtual network of associated with the group for shared access to resources of the enterprise private network (see claim 1 and motivation in regard to the (EPN)). As per claim 6, Matsushima teaches the method of claim 4, wherein causing the message to be forwarded further comprises: forwarding the message to a network node which is configured to receive the message, extract from the header of the message the identity of the virtual network, populate an L2 header of a corresponding message with the identity of the virtual network, and forward the corresponding message to a data network corresponding to the enterprise private network (see fig 5-6 which discusses virtual Network; See as well sections 5.2.1, 5.3.1, and 5.3.1.1). As per claim 7, Matsushima teaches the method of claim 1, wherein the router node comprises an ingress router configured to interface between a base station and a user plane entity of the mobile network (see abstract on page 1). 

As per claim 8, it is similar in concept and limitations to claim 1. It is rejected under the same rationale as claim 1.

As per claim 9, It is similar to claim 2.

As per claim 11. Matsushima teaches the method of claim 8, further comprising: selecting an identity of an virtual network according to the policy data which indicates the group for shared access to resources of the enterprise private network; and causing the identity of the virtual network to be provisioned in the router node of the mobile network, so that headers of the IP messages are populated with the identity of the virtual network (see fig 5-6 which discusses virtual Network; See as well sections 5.2.1, 5.3.1, and 5.3.1.1). 
As per claim 17, see claim 2 rejection. 

As per claim 19, (see claim 11 rejection). As per claim 20, Matsushima teaches the network node of claim 19, wherein the identity of the virtual network is associated with one of a plurality of tunnels configurable in the mobile network (see abstract on page 1).


s 3, 5, 10, 13, 18, are rejected under 35 U.S.C. 103 as being unpatentable over Matsushima and PUB number 20200186477 hereinafter Pularikkal.
As per claims 3, 10, and 18, Matsushima does not teach the method of claim 1, wherein the group for shared access to resources of the enterprise private network is associated with a security group tag (SGT) of the enterprise private network. Pularikkal teaches SGT scalable group tag (see par 0019).
It would be obvious to one skill artisan at the effective filing date of the invention to incorporate a SGT into Matsushima’s system in order to apply granular policies such as QoS and traffic steering for specific application flow types and/or security needs (see Pularikkal, par 0019). 

As per claims 5, 13, Matsushima-Pularikkal teaches the method of claim 4, wherein the identity of the virtual network comprises a virtual extensible local area network (VXLAN) network identifier (VNI) associated with a VXLAN of a data center (see Pularikkal par 0019). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ B JEAN whose telephone number is (571)272-3937. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avelino can be reached on 5712723949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/FRANTZ B JEAN/Primary Examiner, Art Unit 2454